EXHIBIT 10.5 CARMAX, INC. SEVERANCE AGREEMENT FOR EXECUTIVE OFFICER THIS SEVERANCE AGREEMENT (“Agreement”) is made, entered into and is effective this November 26, 2007 (“Effective Date”) by and between CarMax, Inc., a Virginia corporation, and its affiliated companies (collectively, the “Company”), and Eric M. Margolin (the “Executive”). WHEREAS, the Company recognizes that the Executive has or will develop intimate knowledge and experience in the business of the Company, and has appointed the Executive as Senior Vice President, General Counsel and Corporate Secretary; WHEREAS, the Executive will develop and come in contact with the Company’s proprietary and confidential information that is not readily available to the public, and that is of great importance to the Company and that is treated by the Company as secret and confidential information; WHEREAS, the Company and the Executive desire to agree upon the terms, conditions, compensation and benefits of the Executive’s future employment; WHEREAS, upon execution of this Agreement, any prior employment or severance agreement between the Executive and the Company, whether oral or written, will have no force and effect with respect to the terms and conditions of Executive’s employment and will be replaced and superseded by the terms of this Agreement; and WHEREAS, pursuant to the Executive’s appointment as the Company’s Senior Vice President, General Counsel and Corporate Secretary, the Company (a) will grant the Executive an award of options to purchase 100,000 shares of Company common stock and 10,000 shares of Company restricted common stock, each pursuant to the Company’s 2002 Stock Incentive Plan, as amended and restated, and (b) will pay a one-time $30,000 sign-on bonus payment to the Executive; NOW, THEREFORE, in consideration of the Executive’s appointment as the Company’s Senior Vice President, General Counsel and Corporate Secretary, the award of options and restricted stock, the payment of a one-time sign-on bonus and of the premises, mutual covenants and agreements of the parties set forth in this Agreement, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: Article 1.Employment Acceptance The Company hereby agrees to employ the Executive and the Executive hereby accepts employment as Senior Vice President, General Counsel and Corporate Secretary of the Company, in accordance with the terms and conditions set forth herein. Article 2.Position and Responsibilities During the term of the Executive’s employment with the Company (“Term”), the Executive agrees to serve as Senior Vice President, General Counsel and Corporate Secretary of the Company.In his capacity as Senior Vice President, General Counsel and Corporate Secretary of the Company, the Executive shall report directly to the President and Chief Executive Officer (“CEO”) and shall have the duties and responsibilities of Senior Vice President, General Counsel and Corporate Secretary of the Company and such other duties and responsibilities not inconsistent with the performance of his duties as Senior Vice President, General Counsel and Corporate Secretary of the Company.The Executive’s principal work location shall be the corporate headquarters of the Company located in the Richmond, Virginia metropolitan area. Article 3.Standard of Care 3.1General.During the Term, the Executive shall devote his full business time, attention, knowledge and skills to the Company’s business and interests.The Executive covenants, warrants, and represents that he shall: (a) Devote his best efforts and talents to the performance of his employment obligations and duties for the Company; (b) Exercise the highest degree of loyalty and the highest standards of conduct in the performance of his duties; (c) Observe and conform to the Company’s bylaws and other rules, regulations, and policies established or issued by the Company; and (d) Refrain from taking advantage, for himself or others, of any corporate opportunities of the Company. 3.2Forfeiture and Return of Incentive Compensation.It is the Company’s expectation that the Executive will discharge his duties hereunder with utmost attention to the standards set forth in Section 3.1.In the event the CarMax, Inc.
